DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
        A) Applicant has amended claim 1 to recite “to provide a first sealed interaction and a second sealed interaction that are offset from one another and both located inward relative to the cutting surface of the body”. From a review of the specification, there appears to be no disclosure of being “offset” as newly recited to claim.  The newly recited limitation is therefore interpreted as being new matter not supported in the original disclosure as filed. 
      B)   Claims 2-7 are rejected as a result of being dependent on a rejected claim. 


4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-9, 11-14, and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) 	Applicant has amended claim 1 to recite “to provide a first sealed interaction and a second sealed interaction that are offset from one another and both located inward relative to the cutting surface of the body”. From a review of the specification, there appears to be no disclosure of being “offset” as newly recited to claim.  From at least paragraph 0033-0034 of the specification of the instant application, it appears as if sealing is being done at the location of  diameter 80 and 82, which are similar in diameter.  The newly recited “offset” is unclear and appears to be an inaccurate description of applicant’s claimed invention.  
        B) Applicant recites having a “cutlery friendly material” in claim 1, 8 and 21.  The recited phrase is unclear and indefinite.  The phrase “cutlery friendly material" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
       C)  Applicant has added new claim 23 which recites “a larger cross-sectional area of the respective opening”.  The recited phrase is unclear and indefinite.  The  phrase “larger cross-sectional area" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In addition, the structure “larger” is being compared relative to is not defined by the claim. 
     D)  Claims 2-7, 9, 11-14 and 22-26 are rejected as a result of being dependent on a rejected claim. 

6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
A) 	Newly added claim 25 does not further limit the subject matter of newly added claim 21 which it depends from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Barnsley (GB 1,484,460) in view of Sanelli (US 6,560,877). 


10. 	Regarding to Claim 21 and 25, Barnsley discloses a cutting board assembly [as can be seen from Figure 3 in Barnsley] comprising: a body (body 1, as described in lines 52-56 and can be seen from Figures 1 and 3 in Barnsley) formed of a cutlery friendly material (material used for chopping or slicing vegetables, as described in lines 52-56, therefore interpreted as being a “cutlery friendly material) and that defines opposing cutting surfaces [as can be seen from Figures 1 and 3 in Barnsley]; a plurality of openings (plurality of recesses receiving supporting feet, as described in lines 56-61 and can be seen from Figure 1 and 3 in Barnsley) formed through the body (1) between the opposing cutting surfaces [as can be seen from Figures 1 and 3 in Barnsley]; and a support assembly (feet 3, nut 6, as can be seen from Figure 3 in Barnsley) engaged with at least one of the plurality of openings (plurality of recesses receiving supporting feet, as described in lines 56-61 and can be seen from Figure 1 and 3 in Barnsley), each support assembly (3, 6) comprising: a first base (3) and a second base (6); and an anti-slip layer (slip resistance material, as described in lines 56-61 in Barnsley) formed about an end of at least one the first base (3) and constructed to be compressed into a wall of a respective one of the plurality of openings (plurality of recesses receiving supporting feet)  when the first base (3) and the second base (6) are engaged with one another [as can be seen from Figures 1 and 3 in Barnsley]. Barnsley discloses the first base (3) and the second base (6) being threadingly connected rather than having a snap-fitting connection.  Sanelli, however, discloses a snap-fitting connection having a first and second base (60, 70, as can be seen from Figure 14 in Sanelli) wherein at least one (60) of the first base and second base (60, 70) includes a radially extending barb (62) and the other (70) of the first base and the second base(60,70) includes a catch (Figure 14) that is deflectable in a radial direction during axial translation in a first axial direction of the barb relative to the catch and is biased in an opposing radial direction into interfering engagement with the barb when the first base is engaged with the second base and prevents axial translation in an opposing axial direction therebetween [as can be seen from Figure 14 and described in column 7 lines 32- column 8 line 19 in Sanelli]. Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the threaded connection in Barnsley to include a snap-fitting connection as a simple substitution of one known connection method to ensure a secure connection of the first and second base. 


11. 	Regarding to Claim 22, Barnsley modified by Sanelli discloses the cutting board assembly [as can be seen from Figure 3 in Barnsley] of claim 21 wherein the plurality of openings (plurality of recesses receiving supporting feet) includes a discrete opening disposed proximate each a respective one of a plurality of corners of the body (1) [as can be seen from Figures 1 and 3 in Barnsley].




12.	 Regarding to Claim 23, Barnsley modified by Sanelli discloses the cutting board assembly [as can be seen from Figure 3 in Barnsley] of claim 21 wherein the  anti-slip layer (slip resistance material, as described in lines 56-61 in Barnsley) associated with the at least one of the first base and the second base (3, 6 in Barnsley) is constructed to be compressed into engagement with an axially extending surface of a larger cross-sectional area of the respective opening ( (larger diameter portion of the plurality of recesses receiving supporting feet, as described in lines 56-61 and can be seen from Figure 1 and 3 in Barnsley) and a shoulder [Figure 1 and 3 in Barnsley] formed therebetween when the first base and the second base (3, 6) are engaged with one another [as can be seen from Figures 1 and 3 in Barnsley].

13. 	Regarding to Claim 24, Barnsley modified by Sanelli discloses the cutting board assembly [as can be seen from Figure 3 in Barnsley] of claim 21 wherein each  anti-slip layer is formed of one of a silicone material and a thermoplastic material [as described in lines 59-62 in Barnsley. Note that at least “Alkathene” is interpreted as being a thermoplastic material].


14. 	Regarding to Claim 26, Barnsley modified by Sanelli discloses the cutting board assembly [as can be seen from Figure 3 in Barnsley] of claim 21 having a first base (3) and a second base (6) formed of a material (material of screw 10) and an anti-slip layer (as described in lines 59-62 in Barnsley).  However, the combination of Barnsley and Sanelli  does not explicitly disclose the screw (first base) and nut (second base) being made of a metal material, which would be more rigid than the anti-slip layer.  Barnsley discloses an embodiment including a metal plate (4, as can be seen from Figure 1 in Barnsley).  One of ordinary skill in the art would infer that the screw and nut would be made of a similar metal material which would be more rigid than the anti-slip layer in order to obtain a better connection by joining parts of a similar material and to obtain various desired thermal and mechanical benefits of a metal material.

15.    Regarding to Claims 1-7, the patentability can not be determined at this time in view of the rejection under 112 (a). 

Allowable Subject Matter
16.   Claims 8-9 and 11-14 are allowed.
Regarding to Claim 8, applicant has incorporated the previously indicated allowable subject matter of claim 10 into independent claim 8. Claim 8 is therefore allowed. 
Claims 9 and 11-14 are allowed as a result of being dependent on an allowed claim. 



Response to Arguments
17.	Applicant's arguments filed 2/17/22 have been fully considered but they are not persuasive. Applicant argues the phrase “cutlery friendly material” is not unclear and should not be rejected under 112. However, the term “friendly” is indefinite and the specification does not provide a standard for ascertaining the degree of being “friendly”. Applicants arguments regarding to claims 1-7 are moot in view of the new rejection under 112 above.  Applicants arguments regarding claims 21-26 are moot in view of the new grounds under 103, in response to applicant’s IDS newly submitted on 12/21/21 and 2/16/22 after the Non-Final rejection mailed 8/19/21. 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/21/21 and 2/16/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726